Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-13 are pending.
	Claims 1-13 have been examined. 

	Claim Objections
Claims  objected to because of the following informalities:  
Claim 1 is objected to because the phrase “by formation” appears to be a method of growth claim. This would be better if the term “formation” were deleted to indicate that this is not part of the method but that there is in fact a gel plug present. 
Claim 1 should be amended to recite ---A method of [[in]] a waxy crude oil in a transporting pipeline---. This corrects a potential antecedent basis issue. 
All of the numbers in parenthesis should be deleted. 
In Claim 11, the following amendment is suggested ---the incisions in the pipeline. ---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has improper antecedent basis for “the flow of oil”.
Claim 3 has improper antecedent basis for “the compressible gas”.
Claim 5 is indefinite because it cannot be determined the metes and parameters of what is to be done to determine in terms of fluid compressibility and yield strength of the gel segment to create a size of void.
Claim 8, 9, 10 are indefinite because they recite uncompressed gas, normal pressure. What pressure constitutes an “uncompressed gas” is not clear and what pressure constitutes normal pressure is not clear. Applicant is encouraged to contact the examiner to review this issue quickly for easy resolution based on what support there is in the specification. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. U.S. Patent No. 7,437,247 teaches method to restart waxy crude oil mostly involving studding and modeling the stopped flow. 
2. U.S. Patent No. 5,988,198 teaches pumping bitumen by injecting water.
3. U.S. Patent No. 4,745,967 teaches a method to restart flow of thick oil.
4. U.S. Patent No. teaches transporting waxy oils by pipeline. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674